Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered April 25, 1995, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court breached the plea agreement by imposing restitution is unpreserved for appellate review (see, CPL 470.05 [2]; People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636; People v Adams, 46 NY2d 1047). In any event, the defendant failed to object to the amount of restitution imposed by the trial court. Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.